DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda US20160345134A1, hereinafter Tsuda in view of Zhang et al. US 20170215093 A1, hereinafter Zhang.
Regarding claim 1, Tsuda teaches an information presenting device (Tsuda: para. [0011-0027 & 0056-0058] and Fig. 1) comprising: 
a processor; a memory storing instructions executable by the processor (Tsuda: para. [0267 & 0011 & 0322] (1)A mobile device, comprising: at least one processor) to: 
acquire current communication quality and communication quality when a user takes an action (Tsuda: para. [0127] communication quality obtaining unit 190 of Fig. 1, is configured to obtain communication quality at the current position of the wireless communication apparatus 100 on the route of travel of the wireless communication apparatus 100 from the communication quality information storage unit 200, and to display the obtained communication quality on the display unit 210. For example, the communication quality obtaining unit 190 obtains and displays communication quality in each position situated with a predetermined interval (e.g., 500 m, corresponds to “a user takes an action”) on the route of travel of the wireless communication apparatus 100); 
calculate a cost of the action, which is a moving distance of the user or a moving time of the user when the user moves, necessary for the action of moving (Tsuda: para. [0156-0169] and Fig. 9-11, FIG. 9A illustrates an example (display screen 420) wherein communication quality is displayed in time sequence with five stages by taking the horizontal axis as time and the vertical axis as an axis that represents communication quality. FIG. 9B illustrates an example (display screen 425) wherein communication quality is displayed with five stages according to distance in a direction of travel by taking the horizontal axis as an axis that represents distance (distance from the current position) and taking the vertical axis as an axis that represents communication quality. Para. [0159] and FIG. 10A illustrates an example (display screen 430) wherein a predicted value of a communication rate in time sequence by taking the horizontal axis as an time axis, and taking the vertical axis as a predicted value of a communication rate. FIG. 10B illustrates an example (display screen 435) wherein a predicted value of a communication rate is displayed according to distance in a direction of travel by taking the horizontal axis as an axis that represents distance (distance from the current position) and taking the vertical axis as an axis that represents a predicted value of a communication rate); 
determine information about the action is to be displayed, based on the current communication quality, the communication quality when the action is taken, and the action cost (Tsuda: para. [0156-0169] and Fig. 9-11, FIG. 9A illustrates an example (display screen 420) wherein communication quality is displayed in time sequence with five stages by taking the horizontal axis as time and the vertical axis as an axis that represents communication quality. FIG. 9B illustrates an example (display screen 425) wherein communication quality is displayed with five stages according to distance in a direction of travel by taking the horizontal axis as an axis that represents distance (distance from the current position) and taking the vertical axis as an axis that represents communication quality. Para. [0159] and FIG. 10A illustrates an example (display screen 430) wherein a predicted value of a communication rate in time sequence by taking the horizontal axis as an time axis, and taking the vertical axis as a predicted value of a communication rate. FIG. 10B illustrates an example (display screen 435) wherein a predicted value of a communication rate is displayed according to distance in a direction of travel by taking the horizontal axis as an axis that represents distance (distance from the current position) and taking the vertical axis as an axis that represents a predicted value of a communication rate); 
 determine the action (Tsuda: para. [0157] time may be obtained by dividing distance in a direction of travel (distance from the current position (e.g., in increments of 500 m)) by distance of travel per unit time calculated by the distance of travel calculating unit 230) based on the communication quality when the action is taken and the action cost when the processor determines that information about the action is to be displayed; and 
display information about the action determined by the processor (Tsuda: para. [0156-0169] and Fig. 9-11, FIG. 9A illustrates an example (display screen 420) wherein communication quality is displayed in time sequence with five stages by taking the horizontal axis as time and the vertical axis as an axis that represents communication quality. FIG. 9B illustrates an example (display screen 425) wherein communication quality is displayed with five stages according to distance in a direction of travel by taking the horizontal axis as an axis that represents distance (distance from the current position) and taking the vertical axis as an axis that represents communication quality. Para. [0159] and FIG. 10A illustrates an example (display screen 430) wherein a predicted value of a communication rate in time sequence by taking the horizontal axis as an time axis, and taking the vertical axis as a predicted value of a communication rate. FIG. 10B illustrates an example (display screen 435) wherein a predicted value of a communication rate is displayed according to distance in a direction of travel by taking the horizontal axis as an axis that represents distance (distance from the current position) and taking the vertical axis as an axis that represents a predicted value of a communication rate)
It is noted that Tsuda does not explicitly disclose: determine whether information about the action is to be displayed, based on the current communication quality, the communication quality when the action is taken, and the action cost;
determine the action based on the communication quality when the action is taken and the action cost when the processor determines that information about the action is to be displayed.
However, Zhang from the same or similar fields of endeavor teaches the use of: 
determine whether information about the action is to be displayed, based on the current communication quality, the communication quality when the action is taken (Zhang: para. [0062] and Fig. 3 S320. Display an indication icon on a status bar of a user interface of the first terminal, where the indication icon is used to instruct a user to move to the target position, and the user interface includes the status bar and a user operation area, which based on acquire a target position in which signal quality meets the preset condition, S310 in para. [0061]), and the action cost (Zhang: the position in which the terminal is currently located may be displayed on the map interface in real time (for example, an icon marked with the current position is displayed), so that the user knows a distance and/or a position relationship between the position in which the user is currently located and the target position in para. [0084] step S340, and para. [0070-0071]);
determine the action based on the communication quality when the action is taken and the action cost when the processor determines that information about the action is to be displayed (Zhang: para. [0062] and Fig. 3 S320. Display an indication icon on a status bar of a user interface of the first terminal, where the indication icon is used to instruct a user to move to the target position, and the user interface includes the status bar and a user operation area, which based on acquire a target position in which signal quality meets the preset condition, S310 in para. [0061]. And further, the position in which the terminal is currently located may be displayed on the map interface in real time (for example, an icon marked with the current position is displayed), so that the user knows a distance and/or a position relationship between the position in which the user is currently located and the target position in para. [0084] step S340, and para. [0070-0071]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Zhang in the apparatus of Tsuda. One of ordinary skill in the art would be motivated to do so for a terminal actively determines whether signal quality in a position in which the terminal is currently located meets a preset condition, which can effectively improve timeliness of guiding a user to move to a target position of better signal quality (Zhang: para. [0125]).

Regarding claim 2, Tsuda and Zhang teach the information presenting device according to claim 1, wherein the instructions are executable by the processor to further 
determine an application program performing communication (Tsuda: para. [0131] the third generation mobile communications system, adaptive modulation coding called AMC (Adaptive Modulation and Coding) is performed. Also, with LTE (Long Term Evolution) and LTE-Advanced as well, adaptive modulation coding called AMC is performed. With these, the modulation method and coding rate are optimized according to propagation characteristic between a base station and a wireless communication apparatus. Therefore, the communication quality obtaining unit 190 may calculate the maximum communication rate to be expected in the event of employing a serving cell according to an obtained SNR), 
wherein the processor determines whether information about the action is to be displayed (Zhang: para. [0062] and Fig. 3 S320. Display an indication icon on a status bar of a user interface of the first terminal, where the indication icon is used to instruct a user to move to the target position, and the user interface includes the status bar and a user operation area, which based on acquire a target position in which signal quality meets the preset condition, S310 in para. [0061]), based on the application program (Tsuda: para. [0131]), the current communication quality, the communication quality when the action is taken, and the action cost (Zhang: para. [0062] and Fig. 3 S320. Display an indication icon on a status bar of a user interface of the first terminal, where the indication icon is used to instruct a user to move to the target position, and the user interface includes the status bar and a user operation area, which based on acquire a target position in which signal quality meets the preset condition, S310 in para. [0061]. And further, the position in which the terminal is currently located may be displayed on the map interface in real time (for example, an icon marked with the current position is displayed), so that the user knows a distance and/or a position relationship between the position in which the user is currently located and the target position in para. [0084] step S340, and para. [0070-0071]), 
processor determines the action that alters at least one of a position where the communication is performed (Zhang: para. [0062] and Fig. 3 S320. Display an indication icon on a status bar of a user interface of the first terminal, where the indication icon is used to instruct a user to move to the target position, and the user interface includes the status bar and a user operation area, which based on acquire a target position in which signal quality meets the preset condition, S310 in para. [0061]. And further, the position in which the terminal is currently located may be displayed on the map interface in real time (for example, an icon marked with the current position is displayed), so that the user knows a distance and/or a position relationship between the position in which the user is currently located and the target position in para. [0084] step S340, and para. [0070-0071]), time of performing the communication, and a communication amount of the communication (Tsuda: para. [0130-0131] an arrangement may be made wherein the communication quality obtaining unit 190 calculates an expected maximum communication rate based on the SNR 204 illustrated in FIG. 6, and displays the calculation result thereof (expected maximum communication rate) on the display unit 210 as communication quality). One of ordinary skill in the art would be motivated to do so for a terminal actively determines whether signal quality in a position in which the terminal is currently located meets a preset condition, which can effectively improve timeliness of guiding a user to move to a target position of better signal quality (Zhang: para. [0125]).

Regarding claim 3, Tsuda and Zhang teach the information presenting device according to claim 2, wherein the processor acquires the communication quality at a (Tsuda: para. [0127] communication quality obtaining unit 190 of Fig. 1, is configured to obtain communication quality at the current position of the wireless communication apparatus 100 on the route of travel of the wireless communication apparatus 100 from the communication quality information storage unit 200, and to display the obtained communication quality on the display unit 210. For example, the communication quality obtaining unit 190 obtains and displays communication quality in each position situated with a predetermined interval (e.g., 500 m, corresponds to “a user takes an action”) on the route of travel of the wireless communication apparatus 100) or (Zhang: para. [0105 & 0086-0108] In step S313, if the at least one candidate position includes only one position, the at least one candidate position is determined as the target position. If the at least one candidate position includes two or more than two positions, the target position may be determined from the positions according to a specific screening principle if signal quality in the target position meets the preset condition), 
the processor acquires a movement distance from the current position to each of the one or more other points as the action cost (Zhang: para. [0084] step S340, and para. [0070-0071 & 0108] the position in which the terminal is currently located may be displayed on the map interface in real time (for example, an icon marked with the current position is displayed), so that the user knows a distance and/or a position relationship between the position in which the user is currently located and the target position), 
processor determines whether information about the action is to be displayed (Zhang: para. [0062] and Fig. 3 S320. Display an indication icon on a status bar of a user interface of the first terminal, where the indication icon is used to instruct a user to move to the target position, and the user interface includes the status bar and a user operation area, which based on acquire a target position in which signal quality meets the preset condition, S310 in para. [0061]), based on the 
application program (Tsuda: para. [0131] the third generation mobile communications system, adaptive modulation coding called AMC (Adaptive Modulation and Coding) is performed. Also, with LTE (Long Term Evolution) and LTE-Advanced as well, adaptive modulation coding called AMC is performed. With these, the modulation method and coding rate are optimized according to propagation characteristic between a base station and a wireless communication apparatus. Therefore, the communication quality obtaining unit 190 may calculate the maximum communication rate to be expected in the event of employing a serving cell according to an obtained SNR), 
the communication quality at the current position (Zhang: [0061] and S310 When it is determined that signal quality in a first position does not meet a preset condition), 
the communication quality when movement is made from the current position to each of the other points (Zhang: para. [0062] and Fig. 3 S320. Display an indication icon on a status bar of a user interface of the first terminal, where the indication icon is used to instruct a user to move to the target position, and the user interface includes the status bar and a user operation area, which based on acquire a target position in which signal quality meets the preset condition, S310 in para. [0061]), and 
the action cost for each of the other points (Zhang: para. [0084] step S340, and para. [0070-0071 & 0108] the position in which the terminal is currently located may be displayed on the map interface in real time (for example, an icon marked with the current position is displayed), so that the user knows a distance and/or a position relationship between the position in which the user is currently located and the target position), and 
the processor selects one point from the other points, based on the communication quality when movement is made from the current position to each of the other points, and the action cost for each of the other points, and determines movement to a selected one point as the action (Zhang: para. [0107] position information of the at least one candidate position is displayed to the user, so that the user may be instructed to select an ideal position, and then the position determined by the user is used as the target position). One of ordinary skill in the art would be motivated to do so for a terminal actively determines whether signal quality in a position in which the terminal is currently located meets a preset condition, which can effectively improve timeliness of guiding a user to move to a target position of better signal quality (Zhang: para. [0125]).

Regarding claim 4, Tsuda and Zhang teach the information presenting device according to claim 2, wherein the processor acquires the communication quality at a (Tsuda: para. [0099] communication quality (e.g., SNR) in each position on a route (line) according to location information and section information is stored in the communication quality information storage unit 200. This communication quality is, for example, stored with a 500 m interval along a route (line) according to location information and section information) or (Zhang: para. [0105 & 0086-0108] In step S313, if the at least one candidate position includes only one position, the at least one candidate position is determined as the target position. If the at least one candidate position includes two or more than two positions, the target position may be determined from the positions according to a specific screening principle if signal quality in the target position meets the preset condition),
the processor acquires a waiting time from the current time point to each of the one or more other time points as the action cost (Tsuda: para. [0134-0135] the event that it has been calculated by the distance of travel calculating unit 230 that distance of travel per one minute is shorter than 100 m, the acquisition frequency control unit 240 sets five minutes as acquisition frequency of position information by the position information obtaining unit 110. Also, for example, in the event that it has been calculated by the distance of travel calculating unit 230 that distance of travel per one minute is equal to 500 m, the acquisition frequency control unit 240 sets one minute as acquisition frequency of position information by the position information obtaining unit 110),
the processor determines whether information about the action is to be displayed, based on the application program (Tsuda: para. [0175] determination is made whether or not the selected second distance is equal to or shorter than the threshold (step S908). para. [0177-0178] specifies the route of travel of the wireless communication apparatus 100 (step S911). Next, the communication quality obtaining unit 190 obtains communication quality in the current position of the wireless communication apparatus 100, and communication quality on the route of travel of the wireless communication apparatus 100, from the communication quality information storage unit 200 (step S912). Next, the communication quality obtaining unit 190 displays the obtained communication quality thereof on the display unit 210 (step S913). For example, the obtained communication quality is displayed as illustrated in FIGS. 7A to 12), the communication quality at the current time point (Tsuda: para. [0175] determination is made whether or not the selected second distance is equal to or shorter than the threshold (step S908). para. [0177-0178] specifies the route of travel of the wireless communication apparatus 100 (step S911). Next, the communication quality obtaining unit 190 obtains communication quality in the current position of the wireless communication apparatus 100, and communication quality on the route of travel of the wireless communication apparatus 100, from the communication quality information storage unit 200 (step S912). Next, the communication quality obtaining unit 190 displays the obtained communication quality thereof on the display unit 210 (step S913). For example, the obtained communication quality is displayed as illustrated in FIGS. 7A to 12) or (Zhang: [0061] and S310 When it is determined that signal quality in a first position does not meet a preset condition), the communication quality when waited from the current (Tsuda: para. [0134-0135] the event that it has been calculated by the distance of travel calculating unit 230 that distance of travel per one minute is shorter than 100 m, the acquisition frequency control unit 240 sets five minutes as acquisition frequency of position information by the position information obtaining unit 110. Also, for example, in the event that it has been calculated by the distance of travel calculating unit 230 that distance of travel per one minute is equal to 500 m, the acquisition frequency control unit 240 sets one minute as acquisition frequency of position information by the position information obtaining unit 110. For example, the obtained communication quality is displayed as illustrated in FIGS. 7A to 12) or (Zhang: para. [0062] and Fig. 3 S320. Display an indication icon on a status bar of a user interface of the first terminal, where the indication icon is used to instruct a user to move to the target position, and the user interface includes the status bar and a user operation area, which based on acquire a target position in which signal quality meets the preset condition, S310 in para. [0061]), 
and the action cost for each of the one or more other time points (Zhang: para. [0084] step S340, and para. [0070-0071 & 0108] the position in which the terminal is currently located may be displayed on the map interface in real time (for example, an icon marked with the current position is displayed), so that the user knows a distance and/or a position relationship between the position in which the user is currently located and the target position), and 
the processor selects one time point from the one or more other time points (Tsuda: para. [0099] communication quality (e.g., SNR) in each position on a route (line) according to location information and section information is stored in the communication quality information storage unit 200. This communication quality is, for example, stored with a 500 m interval along a route (line) according to location information and section information. para. [0134-0135] the event that it has been calculated by the distance of travel calculating unit 230 that distance of travel per one minute is shorter than 100 m, the acquisition frequency control unit 240 sets five minutes as acquisition frequency of position information by the position information obtaining unit 110. Also, for example, in the event that it has been calculated by the distance of travel calculating unit 230 that distance of travel per one minute is equal to 500 m, the acquisition frequency control unit 240 sets one minute as acquisition frequency of position information by the position information obtaining unit 110) or (Zhang: para. [0105 & 0086-0108] In step S313, if the at least one candidate position includes only one position, the at least one candidate position is determined as the target position. If the at least one candidate position includes two or more than two positions, the target position may be determined from the positions according to a specific screening principle if signal quality in the target position meets the preset condition), based on the communication quality when waited from the current time point to each of the other time points and the action cost for each of the one or more other time points, and determines postponement of the communication up to a selected time point as the action (Zhang: para. [0107-0108] position information of the at least one candidate position is displayed to the user, so that the user may be instructed to select an ideal position, and then the position determined by the user is used as the target position). One of ordinary skill in the art would be motivated to do so for a terminal actively determines whether signal quality in a position in which the terminal is currently located meets a preset condition, which can effectively improve timeliness of guiding a user to move to a target position of better signal quality (Zhang: para. [0125]).

Regarding claims 7-9, Tsuda and Zhang teach disclose all the limitations as discussed in the rejection of claims 1-4, and therefore method claims 7-9 are rejected using the same rationales.

Regarding claim 10, Tsuda and Zhang teach a non-transitory computer readable storage medium storing an information presenting program causing a computer to execute (Tsuda: para. [0013] medium storing a program that, when executed by at least one computer), and Tsuda disclose all the limitations as discussed in the rejection of claim 1, and are therefore nt-CRm claim 10 is rejected using the same rationales.
Claims 6 and 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda and Zhang as applied to claim 1 above, and further in view of Asano US20180024985A1, hereinafter Asano.
Regarding claim 6, Tsuda teaches the information presenting device according to claim 2, further comprising: an adoption/rejection determining unit configured to determine the user acts in accordance with the information about the action presented by the information presenting means; and an adoption/rejection history recording unit (Tsuda: para. [0120-0122 & 0177 & 0063-0075] and Fig. 2 FIG. 2, let us assume a case where the wireless communication apparatus 100 moves from the location A 311 to the location B 312. In this case, in the event that the wireless communication apparatus 100 exists on the location A 311, the nearest location and section extracting unit 140 extracts Downtown Berkeley 302 as the nearest location of the wireless communication apparatus 100. Also, the route of travel specifying unit 180 holds the extraction result (nearest location “Downtown Berkeley”). Next, in the event that the wireless communication apparatus 100 has moved to the location B 312, the nearest location and section extracting unit 140 extracts Ashby 303 as the nearest location of the wireless communication apparatus 100. Also, the route of travel specifying unit 180 holds the extraction result thereof (nearest location “Ashby”). In this manner, the nearest location and section extracting unit 140 extracts multiple different nearest locations based on multiple position information obtained at different time, and position information included in location information, of position information obtained by the position information obtaining unit 110).
It is noted that Tsuda does not explicitly disclose: determine whether or not the user acts in accordance with the information.
However, Asano from the same or similar fields of endeavor teaches the use of: determine whether or not the user acts in accordance with the information (Asano: para. [0058 & 0056-0057] state detection unit 107 may recognize whether the user is moving or not in accordance with a detection result of the position of the information processing device 1 by GPS. In addition, at this time, the state detection unit 107 may estimate moving means of the user on the basis of a recognized moving route of the user). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Asano in the apparatus of Tsuda. One of ordinary skill in the art would be motivated to do so for the information processing device 1 according to the embodiment provides a structure capable of presenting a response in a more suitable aspect in response to a change in a situation or the user and executing a function intended by the user without involving a complicated manipulation even when a natural sentence with ambiguity is input by the user (Asano: para. [0039]).

Regarding claims 13-14, Tsuda, Zhang and Asano teach all the limitations as discussed in the rejection of claim 6, therefore apparatus claims 13-14 are rejected using the same rationales

Allowable Subject Matter
Claims 5, 11-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. With regard to applicant’s remark for claims 1, 7 and 10 (pages 9-10), applicant submits that
First, the office action interprets Tsuda as describing communication quality as the movement path of the wireless communication apparatus 100 is set in 5 steps (that is, 1 1s worst, 2 is bad, 3 is ordinary, 4 is excellent, and 5 is best), where the point displayed in the communication quality display area 405 (para. [0149]) corresponds to the claimed “action cost.” The calculation and display of communication quality is the operation of the device, but the travel distance or travel time of the user of the claim language is the result of the user’s actions, and both are different. Furthermore, the action referred to in the claim language is the action of the user, and is different from the calculation and display which is a kind of operation of the device. Additionally, users do not believe that the operation of the device is a cost. It is noted that the phrase “necessary for the action” in the claim language indicates that the action cost is calculated when the action has not yet taken place (i.e., may not actually take place). For just these reasons, claim 1 is patentable.

However, Tsuda in para. [0156-0169] and Fig. 9-12FIG. 9A teaches communication quality is displayed in time sequence with five stages by taking the horizontal axis as time and the vertical axis as an axis that represents communication quality. FIG. 9B illustrates an example (display screen 425) wherein communication quality is displayed with five stages according to distance in a direction of travel by taking the horizontal axis as an axis that represents distance (distance from the current position) and taking the vertical axis as an axis that represents communication quality.
Tsuda in para [0159] and FIG. 10A teaches an example (display screen 430) wherein a predicted value of a communication rate in time sequence by taking the horizontal axis as an time axis, and taking the vertical axis as a predicted value of a communication rate. FIG. 10B illustrates an example (display screen 435) wherein a predicted value of a communication rate is displayed according to distance in a direction of travel by taking the horizontal axis as an axis that represents distance (distance from the current position) and taking the vertical axis as an axis that represents a predicted value of a , which is a moving distance of the user or a moving time of the user when the user moves, necessary for the action of moving”, and thus rejection is respectfully maintained.


With regard to applicant’s remark for claims 1, 7 and 10 (pages 9-10), applicant submits that
Second, the meaning of the route taken by the user in the claim language is different from Tsuda. In paragraph [0075] of Tsuda, the users of the wireless communication apparatus 100 move on preset routes such as trains, roads, rivers, and roads, which the users already know (predetermined route). Users move only on those routes, and communication quality is measured only on those routes. However, the claimed information presentation device attempts to guide the user to a place where the communication quality is high. The location is not always known to the user. For just this reason as well, claim 1 is patentable.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., information presentation device attempts to guide the user to a place where the communication quality is high. The location is not always known to the user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regard to applicant’s remark for claim 3 (pages 9-10), applicant submits that
As to dependent claim 3, first, the office action states that the claim language “the action cost calculation unit acquires a movement distance from the current position to each of the one or more other points as the action cost,’ is described in paragraph [0127] of Tsuda. Paragraph [0127] states “The communication quality obtaining unit 190 is configured to obtain communication quality at the current position of the wireless communication apparatus 100 on the route of travel of the wireless communication apparatus 100 from the 

Applicant’s arguments with respect to claim(s) 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468